IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-79,614-01


IN RE WILBERT LEE FERGUSON, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1262454 IN THE 178TH DISTRICT COURT
FROM HARRIS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  He contends that he filed an Article 11.07 application in the trial court,
Tex. Code Crim. Proc. art. 11.07, and that his application has not been forwarded to the Court.
According to the record, on April 18, 2013, the trial court entered findings of fact and conclusions
of law and ordered the clerk to forward the habeas record to this Court. 	
	After a trial court makes findings of fact or approves findings made by a person designated
to make them, the clerk "shall immediately transmit to the Court of Criminal Appeals, under one
cover, the application, any answers filed, any motions filed, transcripts of all depositions and
hearings, any affidavits, and any other matters such as official records used by the court in resolving
issues of fact." Tex. Code Crim. Proc. art. 11.07, § 3(d).  We have not received the habeas record
in Relator's case.  In these circumstances, additional facts are needed.  Respondent, the District Clerk
of Harris County, is ordered to respond by forwarding the record to this Court or stating why the
record has not been forwarded to this Court.  This application for leave to file a writ of mandamus
shall be held in abeyance until Respondent has submitted the appropriate response.  Such response
shall be submitted within 30 days of the date of this order.


Filed: June 12, 2013
Do not publish